 In the Matter of MONTGOMERY WARD & CO., INCORPORATED, HUMMERMANUFACTURING COMPANY, SPRINGFIELD, ILLINOISandUNITEDSTEELWORKERS OF AMERICA, CIOCase No. 13-R-3341.-DecidedMay 28, 1946Mr. D. M. Norton,of Chicago, Ill., for the Company.Mr. Arthur J. Goldberg,of Chicago, Ill., andMessrs. JoeWinoski,andJack Glasgow,of Springfield, Ill., for the CIO.Mr. E. J. Reid,of Chicago, I11., for the Lodge.Mr. Hyman H. Ostrin,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon a petition duly filed by United Steelworkers of America, CIO,herein called the CIO, alleging that a question affecting commercehad arisen concerning the representation of employees of MontgomeryWard & Co., Incorporated, Hummer Manufacturing Company, Spring-field, Illinois, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice before RobertAckerberg, Trial Examiner. The hearing was held at Springfield, Illinois,on April 15, 1946. The Company, the CIO, and International As-sociation ofMachinists, Lodge No. 628, herein called the Lodge, ap-peared and participated. All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues. At the hearing the Lodge moved to dismissthe petition on the ground that its contract with the Company was a barto the present determination of representatives. The Trial Examiner re-served ruling on this motion for the Board. For reasons hereinafterstated, themotion is hereby granted.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded full opportunity to file briefs withthe Board.68 N L R. B, No. 42.369 370DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon the entirerecord in the case, the Board makes the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYMontgomery Ward & Co., Incorporated, an Illinois corporation withprincipal offices at Chicago, Illinois, in addition to its large mail orderand retail business, operates a branch factory known as Hummer Manu-facturing Company at Springfield, IllinoisThis proceeding concernsexclusively the representation of employees at the Hummer plant, wherethe Company designs and manufactures cream separators, hammer mills,and water systems. During the year 1945, the Company purchased ap-proximately $655,875 worth of materials, about 35 percent of which rep-resented shipments to the Hummer plant from points outside the Stateof Illinois.During the same period the Company manufactured at thesame plant products valued at $2,600,000, about 93 percent of whichrepresented shipments by it to points outside the State.We find that the Company is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization, affiliated withtheCongress of Industrial Organizations, admitting to membershipemployees of the Company.International Association of Machinists, Lodge No. 628, is a labor or-ganization, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 16, 1944, the Company and the Lodge entered into acontract covering the employees here involved.The contract providedthat it was to "remain in force from September 16, 1944 and thereafterfrom year to year unless either party gives written notice to the otherat least thirty (30) days prior to the termination date that it does notwish to continue the agreement ; provided, however, that either partymay at any time after the date hereof terminate or renegotiate ArticleIor Article III by giving thirty (30) days written notice of such ter-mination or desire to renegotiate to the other party." On September4, 1945, less than 30 days before the first anniversary date of the con-tract, the CIO requested the Company to recognize it as the collectivebargaining representative of the Company's employees.The CompanyIArticle I pertainstoworkinghours, and Article IIto rates of pay. MONTGOMERY WARD & Co , INCORPORATED371refused to accede to the CIO's request because of its contract with theLodge. The CIO then filed its petition with the Board on October 20,1945.Both the Company and the Lodge contend that their contract is abar to this proceeding. The CIO, however, contends that the agree-ment is not a bar because it was improperly executed by the Lodge ; wasnot properly ratified by the membership of the Lodge; was repudiatedby the Lodge shortly after its execution; failed to incorporate the termsof outstandingWar Labor Board directives; and is of indefinite dura-tion.As a further reason for conducting an election on the present peti-tion it argues that the Lodge has ceased to function as a labor organiza-tion.We find no merit in any of the CIO's contentions. With respect tothe execution of the contract, the CIO contends that because onlythree of the five members of the local bargaining committee signed theagreement, the instrument is invalid. However, in the absence of anyprovision in the contract requiring such approval, and because it is notshown that the constitution of the Lodge requires approval of the con-tract by all the members of the bargaining committee, it must be assumed,as we do, that the signing of the agreement by a majority of the localbargaining committee and by the Grand Lodge representative constitutesa valid execution of the contract.2As to the ratification of the contract itself, the CIO argues thatbecause the agreement was ratified at a meeting attended by non-unionas well as union employees the ratification was improper. However, in-asmuch as there is no showing that the non-union members were actuallyresponsible for such ratification, and, in the absence of proof that ratifi-cation of the agreement was a condition precedent to its valid execu-tion,we find this contention untenable.Nor do we perceive any basis for finding, as the CIO contends,that the contract was repudiated by the Lodge shortly after its execu-tion.There was evidence that, shortly after the execution of the agree-ment, two meetings of the Lodge were held at which the membershippresent voted to repudiate the contract.However, this repudiation neverbecame effective. Both parties to the agreement continued to adhere toits terms.On March 14, 1945, after the alleged repudiation, the Com-pany and the Lodge executed an amendment to the contract covering achange in wage rates. This amendment was signed by a representativeof the Grand Lodge and by four of the five members of the bargainingcommittee.Obviously, therefore, neither party considered the attemptedrepudiation as having taken effect.As noted above the CIO also points to the fact that the contract asfinally executed did not incorporate the terms of outstanding War Labora SeeMatterof Bird & Son(Carton Container and Paper Division),53 N. L.R. B. 717.696966-46--25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard directives and argues that the contract should therefore not beheld a bar to this proceeding. This position is patently lacking in merit.The incorporation of any specific terms in a contract is a matter of con-cern only to the contracting parties. Indeed, the record shows that theWar Labor Board approved the present contract after reducing some ofthe wage rates, notwithstanding the failure to incorporate the provisionsof its earlier directives.We are also unable to agree with the CIO's assertion that the con-tract is one of indefinite duration and therefore does not, under wellestablished principles of the Board, prevent an election at this time. Anexamination of the contract and particularly the language in the durationclause itself, as quoted above, makes it apparent that the contract is foran initial term of 1 year, renewable automatically from year to yearthereafter unless either party serves notice of termination 30 days priorto any anniversary date.Nor can we concur with the CIO's final position that the Lodge hasceased to function as a labor organization. The CIO relies, in thisconnection, on the fact that the evidence shows that the Lodge's presentmembership among the Company's employees is small,3 and that theLodge has not used the Company's bulletin boards to post union an-nouncements for 8 months preceding the hearing. Although the evidencetends to show a sharp decline in the Lodge's membership among theemployees here involved, and a lessening of activity in certain respects,ithas not established that the Lodge is defunct or otherwise incapableof administering the contract. Thus a company witness testified withoutcontradiction that 42 grievance meetings had been held since the dateof the execution of the contract; that 24 of these meetings were heldsubsequent to May 7, 1945; and that the most recent one was held onMarch 7, 1946.4 The witness further testified that in November andDecember 1945, meetings between the Company and representatives of theLodge were held for the purpose of adjusting wage rates; and that as aresult certain adjustments were put into effect.We find, on the basisof these facts that the Lodge is unquestionably a functioning labor or-ganization and that it has continued to administer the contract.,,Accordingly, under all the circumstances of the case and on the basisof the entire record, we find that the contract which was automaticallyrenewed in 1945 until September 16, 1946, is a bar to a present deter-mination of representatives.We shall therefore dismiss the petition with-8A witness for the CIO, until recently a trustee of the Lodge, put the latter's presentmembership among the Company's employees as of the date of his resignation at about 18 or 20out of a total of 390 employees in the unit4Some of these meetings were attended by individual employees prosecuting their owngrievances as provided by the contract.SeeMatter of The Ellis Canning Company,67 N. L. R. B. 384;Matter of Douglass PublicService Corporation,62N. L. R B. 651;Matter of Elwood Machine & Tool Company,61N. L. R. B. 1618;Matter of White Brothers Smelting Corporation,61 N. L. R. B. 340. MONTGOMERY WARD & CO., INCORPORATED373out prejudice to the CIO's right to file a new petition within a reason-able time before September 16, 1946.ORDERUpon the basis of the foregoing findings of fact and upon the entirerecord in this case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representatives ofemployees of Montgomery Ward & Co., Incorporated, Hummer Manu-facturing Company, Springfield, Illinois, filed by United Steelworkersof America, CIO, be, and it hereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.